DETAILED ACTION
Claims 1, 3-6, 8-10, 12-15, 17-19, 21-24, 26 and 27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 February 2021 has been entered.
Response to Amendment
With regard to the Final Office Action from 23 November 2020 and the Advisory Action from 11 February 2021, the Applicant has filed a response on 22 February 2021.
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because of the new ground of rejection does necessitated by the amendment to the claims. The claims will be considered based on their current presentation in the section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 10, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BEERSE et al (US 2012/0159353 A1: hereafter – Beerse) in view of Freeman et al (US 2008/0248797 A1: hereafter – Freeman) further in view of Carbon et al (U.S. 10,026,394 B1: hereafter – Carbon) and further in view of Hart et al (US 2014/0278438 A1: hereafter – Hart).
For claim 1, Beerse discloses a method comprising:
causing, at a first user device, an invitation to join a communication of a communication type in a telecommunication channel to be presented, wherein the invitation is configured for a particular communication application installed on the first user device and wherein the invitation includes an option to temporarily join the communication (Beerse: [0003] — a temporary participant able to receive an invitation to temporarily join in on a communication, with the full knowledge that the participant is joining a temporary communication [0041], [0042] — user interfaces 312 on the user device for communication (indicating the presence of an application installed on the user device); [0051]);
in response to presenting the invitation and in response to determining that the option to temporarily join the communication has been selected, causing the the temporary participant is able to receive the invitation to temporarily join the communication, to which the temporary participant is included into the communication).
The reference of Beerse fails to disclose the further limitations of this claim, for which Freeman is now introduced to teach as:
in response to presenting the invitation and in response to determining that the option to temporarily join the communication has been selected, causing the communication to be temporarily joined and activating an audio input device of the first user device that captures audio data (Freeman: [0011] — activating a microphone due to an incoming voice call; FIG. 11A Step 1102 — detecting an incoming call (an invitation to join a communication); Steps 1106, 1110 — outputting a ringtone (being a further invitation to join a communication); Step 1112 — microphone (audio input) gets activated).
The reference of Beerse provides teaching for receiving an invitation to temporarily join a communication of a communication type in a telecommunication channel. It differs from the claimed invention in that the claimed invention further provides the activation of an audio input device on the user device upon the presentation of an invitation to join the communication. This isn’t new to the art as the reference of Freeman is seen to provide above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Freeman into that of Beerse, given the predictable result of ensuring that after the user accepts the invitation to join the communication, the user is also able to participate in the communication by providing input.
The combination of Beerse in view of Freeman fails to teach the further limitations of this claim for which Carbon is now introduced to teach as:
identifying a user based on voice-print (recognising stored voice information); Col 18 line 50 – Col 19 line 3 — a speech command from a user to transfer a communication); and
in response to determining that the audio data contains the voice command from the recognized voice based on the stored voice information and that the voice command includes the first keyword and the second keyword and in response to identifying the second user device, causing the communication of the communication type to be transferred to the second user device that is associated with the second keyword (Carbon: Col 11 lines 15-23 — identifying a user based on voice-print (recognising stored voice information); Col 18 line 50 – Col 19 line 3 — a speech command from a user to transfer a communication).
The combination of Beerse in view of Freeman provides teaching for activating an audio input device upon receiving an invitation to join a communication channel. It differs from the claimed invention in that the claimed invention further provides transferring the communication from the receiving device through a speech command upon determining that the speech command is from a recognised voice based on stored voice information. This isn’t new to the art as the reference of Carbon is seen to provide teaching for recognising a speaker using voice print, and performing a call transfer at a device through speech commands. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the 
The combination of Beerse in view of Freeman further in view of Carbon fails to teach the further limitations of the claim regarding the transfer of the communication upon determining particular first and second keywords, as well as identifying a second device. The reference of Hart is now introduced to teach this as
determining whether the audio data contains a voice command from a recognized voice based on stored voice information, wherein the voice command is determined to include a first keyword that corresponds to a communication transfer operation for transferring the communication of the communication type to another user device and a second keyword that corresponds to the another user device (Hart: [0022] — receiving utterances from a user and identifying speech commands associated with it; [0024] — keyword spotting to identify predefined keywords in utterances; [0044] — a command such as “Please move this information to my tablet” (this being able to recognise a first keyword to transfer information, and a second keyword as the identification of the second user device being another user device); [0024] — a keyword spotter to identify predefined utterances; [0050] — transferring content from one device to another using speech commands);
identifying a second user device as the another user device from a plurality of candidate user devices that are connected on a same communication network (Hart: [0044] — identifying device 130 as the intended second device; [0020] — the devices being set up in a home environment; [0028] — interaction with other devices (indicating that the devices are set up under the same network)); and
causing the transfer of information from the first device to the second named device (my tablet)).
The combination of Beerse in view of Freeman further in view of Carbon provides teaching for determining that received audio data contains a speech command spoken by a recognised user, such that a communication is transferred from one device. It differs from the claimed invention, in that the claimed invention further provides within the speech command audio data, the presence of a first keyword for initiating the transference of communication to a second device, and also a second keyword that indicates the second device. This is not new to the art as is seen by the reference of Hart. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Hart into that of Freeman in view of Carbon, given the predictable result of efficiently indicating the intended device to which a content or communications transfer is to be made to, for the purpose of convenience in viewing the content on a more suitable device, or in a better suited location.
For claim 3, claim 1 is incorporated and the combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart discloses the method, wherein the telecommunication channel is a telephone channel (Freeman: [0033] — the device being a telephone; [0069] — an incoming call (being obvious to teach that the telecommunication channel is a telephone channel)).
10, system claim 10 and method claim 1 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Freeman in [0010] provides a processor capable of performing the claimed system’s functions. Accordingly, claim 10 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 12, system claim 12 and method claim 3 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 3.
As for claim 19, computer program product claim 19 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Freeman in [0096] provides tangible storage memory to read upon the limitations of this claim. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 21, computer program product claim 21 and method claim 3 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 21 is similarly rejected under the same rationale as applied above with respect to method claim 3.
Claims 4, 6, 13, 15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beerse (US 2012/0159353 A1) in view of Freeman (US 2008/0248797 A1) further in view of Carbon (U.S. 10,026,394 B1), further in view of 
For claim 4, claim 1 is incorporated, but the combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart fails to disclose the limitation of this claim, for which Levien is now introduced to teach as:
the method, wherein the telecommunication channel is an Internet videotelephony channel (Levien: [0056] — upon a determination that a second device might better handle electronic video messages, having the communication transferred over to it (the electronic video messages being understood as internet videotelephony)).
The combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart provides teaching for transferring communication from one device to another, but differs from the claimed invention in that the claimed invention further provides that the telecommunication channel is an Internet videotelephony channel. This isn’t new to the art as the reference of Levien is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Levien into that of the combination, given the predictable result of delivering the convenience of a variety of telecommunication types, a videotelephony communication being one of such.
For claim 6, claim 1 is incorporated and the combination of Beerse in view of Freeman further in view of Carbon, further in view of Hart and further in view of Levien discloses the method, further comprising causing the second user device to join the telecommunication channel (Levien: [0077] — merging voice data from a first device with the communications on a second device).
13, system claim 13 and method claim 4 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 4.
As for claim 15, system claim 15 and method claim 6 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 6.
As for claim 22, computer program product claim 22 and method claim 4 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 22 is similarly rejected under the same rationale as applied above with respect to method claim 4.
As for claim 24, computer program product claim 24 and method claim 6 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 24 is similarly rejected under the same rationale as applied above with respect to method claim 6.
Claims 5, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beerse (US 2012/0159353 A1) in view of Freeman (US 2008/0248797 A1) further in view of Carbon (U.S. 10,026,394 B1), further in view of Hart (US 2014/0278438 A1) as applied to claim 1, and further in view of Bartnik (US 2014/0207468 A1).
For claim 5, claim 1 is incorporated but the combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart fails to disclose the 
in response to receiving the invitation to join the telecommunication channel, presenting a notification of the invitation during a period of time, wherein the period of time is terminated upon acceptance of the invitation, and wherein the voice command is detected during the period of time (Bartnik: [0015] — implementing a timed recognition of audio commands which enables a user answer an incoming telephone call, ending after the user has provided a response; [0018] — a notification for an event such as an incoming call (an incoming call being an invitation to join a telecommunications channels so as to be connected or joined with another participant on the channel); [0027] — a duration of time for an incoming event).
The combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart provides teaching for joining up with a telecommunication channel on a second device. It differs from the claimed invention which further provides a duration for which a notification is presented to join the communication channel as well as having a voice command detected during the duration. This isn’t new to the art as the reference of Bartnik is seen to provide teaching for such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Bartnik into that of the combination, given the predictable result of ensuring that the time for notifying the user of a request to join a communication doesn’t run endlessly, and setting a time duration to maintain the invitation helps the second user device to properly allocate resources.
As for claim 14, system claim 14 and method claim 5 are related as system and the method of using same, with each claimed element’s function corresponding to the 
As for claim 23, computer program product claim 23 and method claim 5 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 23 is similarly rejected under the same rationale as applied above with respect to method claim 5.
Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berse (US 2012/0159353 A1) in view of Freeman (US 2008/0248797 A1) further in view of Carbon (U.S. 10,026,394 B1), further in view of Hart (US 2014/0278438 A1) as applied to claim 1, and further in view of Lang (US 2009/0093240 A1).
For claim 8, claim 1 is incorporated but the combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart fails to explicitly teach the limitation of this claim for which Lang is now introduced to teach as the method, wherein the communication is an SMS message or an MMS message (Lang: [0030] — --using SMS to enable users join a call).
The combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart provides teaching for receiving a communication at a first device which continues on to transfer communication to a second device. It differs from the claimed invention in that the claimed invention further provides that the communication is an SMS message. This isn’t new to the art as the reference of Lang is seen to provide teaching for above. Hence, at the time application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Lang into that of the combination, given the predictable result of effectively informing 
As for claim 17, system claim 17 and method claim 8 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 8.
As for claim 26, computer program product claim 26 and method claim 8 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 26 is similarly rejected under the same rationale as applied above with respect to method claim 8.
Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Beerse (US 2012/0159353 A1) in view of Freeman (US 2008/0248797 A1) further in view of Carbon (U.S. 10,026,394 B1), further in view of Hart (US 2014/0278438 A1) as applied to claim 1, and further in view of Kashimba et al (U.S. 9,570,075 B1: hereafter – Kashimba).
For claim 9, claim 1 is incorporated but the combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart fails to completely teach the limitations of this claim for which Kashimba is now introduced to teach as the method, further comprising: 
receiving an indication of the second keyword (Kashimba: Col 14 lines 1-32 — the user may speak a phrase like “Add Jim Matthews to call” which treats “Jim Matthews” as an indication of the keyword); and
searching the database to associate the keyword “Jim Matthews” with a number for it and then initiates a call to the number associated with it (thereby contacting the associated second device)).
The combination of Beerse in view of Freeman further in view of Carbon and further in view of Hart provides teaching for the presence of a keyword in a speech command to transfer communication from a first device to a second device. It differs from the claimed invention in that the claimed invention further provides receiving an indication of the keyword and determining that the keyword is to be associated with the second device. This is seen to instead be taught by the reference of Kashimba above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kashimba into that of the combination, given the predictable result of applying a natural language system which not only receives speech commands but also effectively understands the commands being provided in order to act accordingly.
As for claim 18, system claim 18 and method claim 9 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 9.
As for claim 27, computer program product claim 27 and method claim 9 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 27 is similarly rejected under the same rationale as applied above with respect to method claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657